Citation Nr: 1115023	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-32 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1959 to August 1962, and from November 1962 to March 1967. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In his October 2007 substantive appeal, the Veteran requested a hearing before the Board.  However, in a statement received in November 2007, the Veteran submitted written notification indicating that he no longer wished to appear at a hearing before the Board.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).  

The Board notes that the statement of the case issued in August 2007 also listed an increased rating claim for hearing loss.  A substantive appeal was not filed with respect to this issue.  See 38 C.F.R. § 20.202 (2010).  The Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.

However, inasmuch as the RO has not taken any action to indicate to the Veteran that such issue remains on appeal and it took steps to close the appeal (see certification of Appeal [VA Form 8]), the requirement that there be a substantive appeal is not waived.  The facts of this case are clearly distinguished from the Court's holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), because in this appeal the Veteran was not misled by actions on the part of VA into believing that he had perfected an appeal as to this issue.  Moreover, the Veteran has not submitted any statements indicating that he wished to appeal this matter or that he currently believes this matter is on appeal.  In fact, the Veteran indicated in his October 2007 substantive appeal that he was specifically only appealing his tinnitus claim from the July 2006 rating decision.  Moreover, the Veteran's representative submitted an Informal Hearing Presentation in February 2011 which only addressed the remaining issue of entitlement to service connection for tinnitus.  Therefore, the Board concludes that the issue regarding his increased rating claim for hearing loss is not currently on appeal.


FINDING OF FACT

The Veteran's tinnitus is causally or etiologically related to his military service or his service connected bilateral sensorineural hearing loss.


CONCLUSION OF LAW

The Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  


The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 have been applied by VA in Allen-type cases since 1995. 

Nonetheless, because this claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, as this version is more favorable.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00. 

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The evidentiary and procedural history of this appeal is complicated.  Initially, the Veteran's claim for service connection was denied on the basis that a clinical diagnosis of tinnitus was not of record.  Reference was made to a June 2006 VA examination that noted that the Veteran denied tinnitus.  However, on review of the report, the Board observes that the Veteran did not explicitly deny having tinnitus.  Rather, it was noted that the Veteran only reported intermittent tinnitus occurring less than once a month.  Such is not the same as denying the presence of tinnitus.  Indeed, the Board attention is drawn to a December 2006 VA audiology evaluation (not a VA Compensation and Pension Examination (C&P)) that specifically indicated that the Veteran complained of intermittent tinnitus.  Tinnitus was also diagnosed following a February 2009 examination.  However, a March 2009 VA ear examination, which was conducted by a physician, vaguely indicated that the Veteran's tinnitus was not constant.  The Board emphasizes that the pertinent VA regulations do not require a diagnosis of constant tinnitus in order to establish service connection.  Thus, notwithstanding the fact that the Veteran is competent to report tinnitus, the Board finds that there is sufficient evidence establishing a diagnosis of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus is readily observable by laypersons and does not require medical expertise to establish its existence). 

As to element of causation, the Board notes that the VA a June 2006 C&P examination did not address the question of etiology.  However, the report of the February 2009 VA audiology examination included the opinion that the Veteran's tinnitus was "less likely as not . . .  related in etiology to military noise exposure."  She reasoned that the claims file did not include documentation of hearing loss or tinnitus symptoms in service or nearer in time to service, and there is an intercurrent illness (otosclerosis) that is more likely related.  No comment was made as to whether or not there was a relationship between the Veteran's tinnitus and his hearing loss.  More importantly, the probative value of this opinion is undermined by the March 2009 VA ears examination that specifically determined that the Veteran does not have otosclerosis.  The question of the etiology of the Veteran's intermittent tinnitus was not addressed in March 2009 examination.

At this juncture, the Board notes that the Veteran has been service-connected for bilateral hearing loss due to military noise exposure.  See July 2006 Rating Decision.  The Veteran asserts that his tinnitus is related to his service noise exposure and/or his hearing loss.  The fact that he has been diagnosed as having bilateral hearing loss and granted compensation for a service-related hearing loss adds to the credibility of his contention that his tinnitus is related to service because "an associated hearing loss is usually present" with tinnitus.  The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the evidence of record reflects that the Veteran's hearing loss is noise-induced, i.e., a result of his exposure to acoustic trauma during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear. 

The only evidence unfavorable to the claim for service connection in this case consists of the February 2009 VA medical opinion which appears to be primarily based on the fact that there was no documentation of tinnitus symptoms in service or near in time to service.  Again, the report has limited probative value as its negative opinion was based in part of the Veteran being diagnosed as having otosclerosis, which was later discounted.  It also failed to address the question of there being a potential relationship between the Veteran's tinnitus and his hearing loss.

The positive evidence of record consists of the above-noted provisions from The MERCK Manual, the Veteran's history of service-connected sensorineural hearing loss and the Veteran's own contentions.  The June 2006 VA examination established that the Veteran's bilateral hearing loss is etiologically linked to his active service.  Although tinnitus was denied at that time, it appears that the Veteran reported tinnitus occurring less than once a month.  The cited provisions from The MERCK Manual confirm that tinnitus usually accompanies noise-induced hearing loss, which the Veteran in this case has been diagnosed with.  Moreover, read in the context favorable to the Veteran, the Board notes that the December 2006 VA audiology evaluation appears to relate the Veteran's tinnitus to his service noise exposure.

Thus, the Board concludes that evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  In other words, the Board finds, based on this record that the Veteran's tinnitus is as likely the result of his noise exposure in service or associated with his service-connected noise-induced bilateral hearing loss as it is the result of some other factor or factors.  The fact that the tinnitus is intermittent and may have had its onset many years post-service is not particularly relevant.  The focus here is the secondary relationship between the hearing loss and tinnitus.  Moreover, the gap between service and initial onset was not deemed a bar for granting service connection for hearing loss.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


ORDER

Entitlement to service connection for tinnitus is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


